                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                           SOUTH BEND DIVISION

UNITED STATES OF AMERICA                 )
                                         )
            vs.                          )   Case No. 3:19-CR-18 RLM-MGG
                                         )
JORDON NORTON                            )

                                      ORDER

      No objections have been filed to the magistrate judge’s findings and

recommendation upon a plea of guilty issued on April 25, 2019 [Doc. No. 15].

Accordingly, the court ADOPTS those findings and the recommendation, ACCEPTS

defendant Jordon Norton’s plea of guilty, and FINDS the defendant guilty of Count

1 of the Indictment, in violation of 18 U.S.C. § 922(n).



      SO ORDERED.

      ENTERED:      May 13, 2019



                                          /s/ Robert L. Miller, Jr.
                                      Judge
                                      United States District Court
